Citation Nr: 1620609	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  14-26 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for right shoulder strain, status post-surgery. 

2. Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

The American Legion 


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 




INTRODUCTION

The Veteran served on active military duty from June 2002 to February 2003 and June 2008 to August 2008.  The Veteran also had periods of active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, denied the Veteran's claim for service connection for sleep apnea and declined to reopen the Veteran's claim of entitlement to service connection for right shoulder strain.  

In a June 2014 Statement of the Case, the RO reopened the Veteran's claim for service connection for right shoulder strain and denied the claim on the merits. 

The Veteran was previously represented by an attorney Christopher A. Lund.  He has since filed a VA Form 21-22a appointing the American Legion as his representative. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims file shows that there was a VA Form 9 submitted in July 2014 and an additional VA Form 9 submitted in August 2014.  On the July 2014 form, the Veteran checked the box indicating that he did not want a hearing.  However, on the August 2014 form, the Veteran checked the box indicating that he wanted a video conference hearing.  There is no indication that the Veteran has withdrawn his request for a hearing.  Thus, pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Accordingly, a remand of this matter for the RO to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Board member in accordance with his August 2014 request.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

